DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/11/2022 has been entered.
 	Receipt is acknowledged of an amendment, filed 8/11/2022, in which claims 28, 31, 37, 38, 43-46 and 48-50 were cancelled, claims 26, 32, 35, 39 and 47 were amended, and claims 51-52 were added.  Claims 26, 29, 30, 32, 35, 36, 39, 42, 47, 51 and 52 are pending.

Election/Restrictions
Applicant elected of the species of formula (V) without traverse in the reply filed on 4/22/2021.
Claims 26, 29, 30, 32, 35, 36, 39, 42, 47, 51 and 52 are under consideration.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 60/877,310, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-ATA 35 U.S.C. 112, first paragraph for one or more claims of this application. Application No. 60/877,310 does not disclose the structure of instant formula (V).
Claims 26, 29, 30, 32, 35, 36, 39, 42, 47, 51 and 52 have an effective filing date of 12/21/2007, which is the filing date of PCT/US2007/088634.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 39, 42, 51 and 52 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. This rejection was made in the Office action mailed 3/11/2022 over claims 39 and 42 and has been extended to new claims 51 and 52 as necessitated by the amendment filed 8/11/2022.
Enablement is considered in view of the Wands factors (MPEP 2164.01(A)).  These include: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill, the level of predictability in the art, the amount of direction provided by the inventor, the existence of working examples, and the quantity of experimentation needed to make or use the invention.  All of the Wands factors have been considered with regard to the instant claims, with the most relevant factors discussed below.
Nature of the invention:  Claim 39 is drawn to a method for inhibiting the interaction of a methyl-binding domain (MBD) family protein with a CpG island hypermethylated GSTP1 gene in a cancer cell.  The method comprises the step of “contacting a cancer cell with an effective amount of a compound of: structural formula (V): 

    PNG
    media_image1.png
    116
    244
    media_image1.png
    Greyscale
,
or a pharmaceutically acceptable salt thereof, wherein the cancer cell is a prostate cancer cell, a breast cancer cell, or a liver cancer cell, and wherein the contacting is in vitro.”  Claim 42 depends from claim 39 and limits the MBD family protein to MBD2.  The nature of the invention is complex in that the compound of structural formula (V) must be capable of inhibiting the interaction of a methyl-binding domain (MBD) family protein, or more specifically MBD2, with a CpG island hypermethylated GSTP1 gene.
Claim 51 is drawn to a method of treating breast cancer associated with CpG island hypermethylation of a GSTP1 gene in a subject.  The method comprises the steps of “a) identifying a subject as having a breast cancer with CpG island hypermethylation of a GSTP1 gene and/or epigenetic silencing of a GSTP1 gene mediated by a methyl-binding domain ("MBD") family protein; and b) administering to the subject a therapeutically effective amount of a compound of: structural formula (V): 

    PNG
    media_image1.png
    116
    244
    media_image1.png
    Greyscale
,
or a pharmaceutically acceptable salt thereof.”  Claim 52 is drawn to a method of treating breast cancer associated with CpG island hypermethylation of a GSTP1 gene in a subject in need of such treatment.  The method comprises the step of “administering to the subject a therapeutically effective amount of a compound of structural formula (V): 

    PNG
    media_image1.png
    116
    244
    media_image1.png
    Greyscale
,
or a pharmaceutically acceptable salt thereof.”
	The nature of the invention is complex in that the compound of structural formula (V) must be capable of treating breast cancer associated with CpG island hypermethylation of a GSTP1 gene and associated with epigenetic silencing of a GSTP1 gene.
	Guidance of the specification and existence of working examples:  The specification teaches that methyl-binding domain (MBD) proteins constitute a family of proteins capable of mediating transcriptional repression via effects on chromatin structure (e.g., paragraph [0055]).  The specification teaches that MBD family proteins include MeCP2, MBD2 and MBD4 (e.g., paragraphs [0055]-[0058]).  The specification teaches that two MBD proteins have been implicated in the silencing of critical genes in cancer cells carrying abnormally hypermethylated CpG island sequences (e.g., paragraph [0065] and Figure 1).  However, other MBD proteins may also be involved (question mark in Figure 1).  The specification teaches that the present invention is based, in part, on the finding that MBD2-containing complexes are responsible for transcriptional repression accompanying somatic CpG hypermethylation at GSTP1, which is the most common somatic genome change reported for prostate cancer, and is also a common alteration in other cancers, such as breast and liver cancer (e.g., paragraph [0069]).  
	Example 2 of the specification is directed to the discovery of small molecule antagonists capable of inhibiting MBD2 mediated-repression of methylated GSTP1 promoter in a breast cancer cell-based assay.  Specifically, 10,000 compounds of the ChemBridge Pharmacophore™ collection were screened for the ability to inhibit MBD2 repression of a methylated GSTP1 promoter in a cell-based assay, the ability to increase GSTP1 mRNA expression from cells with hypermethylated GSTP1 CpG islands in MCF-7 breast cancer cells, and the ability to inhibit binding of MBD2 with 5-mCpG containing DNA using an in vitro binding assay.  The compound of formula (V) was identified as a compound capable of reactivating expression from a methylated GSTP1 promoter in the cell-based assay (e.g., Table 2).  However, the compound of formula (V) was not tested to determine whether it is capable of directly inhibiting MBD2 binding to 5-mCpG containing DNA (e.g., Table 2).  Further, the compound of formula (V) was not tested for its ability to directly inhibit binding of DNMT1 or MeCP2 to methylated DNA (e.g., Table 2).  The disclosure is silent with regard to the ability of the compound of formula (V) to inhibit the interaction of a MBD family protein with methylated genomic DNA at the GSTP1 gene.
	The specification suggests that many genes, which have been found to contain regions of DNA hypermethylation in diseased tissues, including cancer, may be MBD protein-mediated genes (e.g., paragraph [0075]).  The specification envisions the modulation of an MBD protein to treat any disease, such as cancer (e.g., paragraph [0071]).  The specification asserts that prevention and treatment of cancer using methods of the present invention applies to all cancers associated with epigenetic gene silencing due to gene hypermethylation (e.g., paragraph [0084]).  The specification teaches that MBD2 mediates repression of GSTP1 genes with hypermethylated CpG islands in MCF-7 breast cancer cells, and GSTP1 has been reported to be the target of somatic CpG island methylation in >90% of prostate cancers, >80% of liver cancers, and >30% of breast cancers (e.g., paragraph [0103]).  No working examples are provided for the claimed method of treating breast cancer.  No evidence is presented that the compound of formula (V) reactivates expression of GSTP1 in MCF-7 breast cancer cells, or any other cancer cells, by inhibiting the interaction of an MBD protein, such as MBD2, with methylated genomic DNA in the cell.
	Predictability and state of the art:  The prior art teaches that epigenetic modifications include CpG methylation and histone deacetylation (e.g., Egger et al. Nature, Vol. 429, No. 6990, pages 457-463, May 2004, cited in a prior action; Farrell, WE. Hormone and Metabolic Research, Vol. 37, No. 6, pages 361-368, June 2005, cited in a prior action).  The use of epigenetic modifiers for the treatment of cancer was a nascent technology at the time the time the invention was made (Egger et al. 2004; e.g., page 460, Epigenetic therapy; page 461, Potential pitfalls of epigenetic therapy; pages 461-462, Future perspectives; Table 2).
The prior art teaches that the MBD family of proteins includes MeCP1, MeCP2, MBD1, MBD2, MBD3 and MBD4 (Berger et al. Stem Cells and Development, Vol. 33, No. 6, pages 1537-1539, 2005, cited as reference 10 on the IDS filed 6/4/2019; e.g., paragraph bridging pages 1537-1538).  MBD3 does not bind to methylated DNA (Berger et al. page 1538, left column, 2nd full paragraph).  The prior art does not teach agents and chemical compounds that inhibit each of these MBD proteins such that transcription of genes with methylated CpG islands is increased.  One would have recognized that inhibition of binding of any MBD protein to methylated genomic DNA by the compound of formula (V) would have been unpredictable without having empirical data demonstrating such a function for the compound.
	It would have been unpredictable to treat breast cancer by administering the compound of structural formula (V), which is capable of reactivating GSTP1 expression in cells with hypermethylation of the GSTP1 gene.  Townsend et al (Oncogene, Vol. 22, pages 7369-7375, 2003, cited as reference 20 on the IDS filed 6/4/2019) teach that the GSTP1 gene encodes GSTP Pi (π) (e.g., Table 2).  Townsend et al teach that GSTs have emerged as a promising therapeutic target because they are overexpressed in a wide variety of tumors (e.g., Abstract; page 7372, GSTs as a therapeutic target).  Dang et al (Cancer Research, Vol. 65, No. 20, pages 9485-9494, October 2005, cited as reference 11 on the IDS filed 6/4/2019) state the following at page 9845, left column, last full paragraph:
GST π1 (hereafter called GSTP1) is frequently overexpressed in many cancers, including tumors of the brain, breast, ovary esophagus, stomach, pancreas, colon, skin, kidney, lung, bile ducts, promoter hypermethylation is a signature of prostate cancer (7).

Dang et al teach that GSTP1 promotes tumorigenicity in terms of in vivo tumor engraftment and growth (e.g., Title, Abstract; page 9485, right column, last paragraph; page 9492, right column, full paragraph).  Huang et al (Modern Pathology, Vol. 16, No. 6, pages 558-565, 2003, cited as reference 15 on the IDS filed 6/4/2019) teach that expression of GST-pi was associated with breast tumors that are more aggressive and have a poorer prognosis than GST-pi-negative breast cancers (e.g., Abstract; page 563, right column, last full paragraph; paragraph bridging pages 563-564; page 564, left column, 1st full paragraph).  One would have recognized that increasing expression of GSTP1 in a breast cancer cell to treat cancer would have been unpredictable.
	Amount of experimentation necessary:  It would have required a large amount of experimentation to carry out the full scope of the claimed methods.  One would be required to determine whether the compound of formula (V) is capable of treating breast cancer despite the prior art teaching that expression of GSTP1 is associated with more aggressive breast tumors.  This would require a large amount of inventive effort considering the disclosure only teaches re-expression of hypermethylated GSTP1 in cultured cells.  Furthermore, experimentation would be required to determine whether the compound of formula (V) is capable of inhibiting the interaction of MBD proteins, such as DNMT1, MBD2 and MeCP2, etc., with methylated genomic DNA.  Without any knowledge of the mechanism of function for the compound of formula (V), this would require significant inventive effort.  Without experimentation, one would have no idea as to whether the compound of formula (V) has the claimed functions.
	In view of the breadth of the claims and the lack of guidance provided by the specification as well as the unpredictability of the art, the skilled artisan would have required an undue amount of experimentation to make and/or use the claimed invention.  Therefore, claims 39, 42, 51 and 52 are not considered to be fully enabled by the instant specification.

Response to Arguments - 35 USC § 112
The rejection of claims 28, 31, 37, 38, 43-46 and 48-50 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is moot in view of Applicant’s cancellation of the claims in the reply filed 8/11/2022.
	The rejection of claims 26, 29, 30, 32, 35, 36, 39, 42 and 47 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, has been withdrawn in view of Applicant’s amendment to the claims in the reply filed 8/11/2022.
With respect to the rejection of claims 39, 42, 51 and 52 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement, Applicant's arguments filed 8/11/2022 have been fully considered but they are not persuasive.
The response asserts that the claims have been amended to adopt the Examiner’s suggestions set forth in the rejection statement of the prior action.
This argument is not found persuasive.  Claims 39, 42, 51 and 52 are directed to subject matter indicated as not being enabled in the prior action (“does not reasonably provide enablement for treating any other form of cancer other than prostate cancer…or for inhibiting an interaction of a MBD family protein with methylated genomic DNA.”).
The response points to Exhibits A as showing that the claimed compound, when administered to MCF7 breast cancer cells, can increase expression of the GSTP1 gene above its baseline state of repression.  What is asserted to be shown in this Exhibit is consistent with what is shown in the working examples of the instant disclosure.  There is no question that the claimed compounds reactivates GSTP1 expression in MCF7 breast cancer cells.
The response points to Exhibit B as showing that the claimed compound, when incubated with recombinant MBD2 protein, is capable of inhibiting binding of MBD2 to methylated DNA in a dose responsive fashion, as determined by Biolayer Interferometry.  
This argument is not sufficient to overcome the rejection.  Evidence to overcome the rejection may be provided in an affidavit or declaration under 37 C.F.R. 1.132 or by citing a reference.  See MPEP 716.02(g) and MPEP 2164.05.  Applicant may file a declaration after the filing date of the application, where the declaration demonstrates that the claimed invention works.  However, the evidence presented in Exhibit B is not in the form of a publication or affidavit or declaration under 37 C.F.R. 1.132.  If the evidence were presented in the form of an affidavit or declaration under 37 C.F.R. 1.132, it would be convincing to overcome the rejection of claim 42.
The response asserts that the nexus between the effects described in the exhibits and treating breast cancer can be found throughout the specification (e.g., paragraphs [014]-[019], [069], [083], [084] and [092]; Figs. 4 and 5).
This argument is not found persuasive.  The prior art teaches that the area of the invention is unpredictable.  The claims seek to reactivate GSTP1 expression in cancer cells of a breast cancer patient, whereas the art cited on the record indicates that increased expression of GSTP1 is associated with breast tumors that are more aggressive and have a poorer prognosis than GSTP1 expression-negative breast cancers (e.g., Abstract; page 563, right column, last full paragraph; paragraph bridging pages 563-564; page 564, left column, 1st full paragraph).  Accordingly, one would have recognized that the invention would have been unpredictable.  The in vitro analysis provided in the disclosure is not sufficient to enable the method of treating breast cancer, because there is not a reasonable nexus between GSTP1 re-expression and the treatment of breast cancer, either provided in the instant disclosure or teachings of the prior art.
Thus, the rejection is maintained.

Conclusion
	Claims 26, 29, 30, 32, 35, 36 and 47 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Dunston whose telephone number is (571)272-2916. The examiner can normally be reached M-F, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Jennifer Dunston
Primary Examiner
Art Unit 1699



/Jennifer Dunston/Primary Examiner, Art Unit 1699